Citation Nr: 1809244	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  07-27 913		DATE
		

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee arthritis, post-operative meniscectomy ("right knee disability").

2.  Entitlement to a rating in excess of 10 percent for left knee arthritis, post-operative meniscectomy ("left knee disability").

3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).


ORDER

For the entire period of appeal, a rating in excess of 10 percent for right knee arthritis under Diagnostic Code 5010-5260 is denied.

For the entire period of appeal, a separate rating of 10 percent for right knee instability under Diagnostic Code 5257 is granted.

For the entire period of appeal, a separate rating of 10 percent for right knee symptomatic removal of semilunar cartilage removal under Diagnostic Code 5259 is granted.

For the entire period of appeal, a rating in excess of 10 percent for left knee arthritis under Diagnostic Code 5010-5260 is denied.

For the entire period of appeal, a separate rating of 10 percent for left knee instability under Diagnostic Code 5257 is granted.

For the entire period of appeal, a separate rating of 10 percent for left knee symptomatic removal of semilunar cartilage removal under Diagnostic Code 5259 is granted.


FINDINGS OF FACT

1.  For the entire period of appeal, the right knee disability is manifested by pain, slight instability, symptomatic removal of semilunar cartilage, and flexion limited to no more than 90 degrees.  The right knee disability does not show evidence of ankylosis, dislocated semilunar cartilage, extension limited to at least 5 degrees, impairment of the tibia and fibula, or genu recurvatum.

2.  For the entire period of appeal, the left knee disability is manifested by pain, slight instability, symptomatic removal of semilunar cartilage, and flexion limited to no more than 90 degrees.  The left knee disability does not show evidence of ankylosis, dislocated semilunar cartilage, extension limited to at least 5 degrees, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5010-5260 (2017).

2.  The criteria for the assignment of a separate rating of 10 percent for the right knee disability under Diagnostic Code 5257 have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2017).

3.  The criteria for the assignment of a separate rating of 10 percent for the right knee disability under Diagnostic Code 5259 have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5259 (2017).

4.  The criteria for the assignment of a rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5010-5260 (2017).

5.  The criteria for the assignment of a separate rating of 10 percent for the left knee disability under Diagnostic Code 5257 have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2017).

6.  The criteria for the assignment of a separate rating of 10 percent for the left knee disability under Diagnostic Code 5259 have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5259 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from October 1978 to October 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) North Little Rock, Arkansas, which continued 10 percent ratings for the bilateral knee disabilities.

The Veteran testified at a Board hearing in November 2008 before a Veterans Law Judge who is no longer employed at the Board.  In May 2016, the Veteran was given an opportunity to express his desire for another hearing, which advised him that if he did not reply within 30 days, the Board would proceed with adjudication of his claims.  The Veteran has not responded.  As such, adjudication of the instant appeal may proceed without another hearing.

In January 2009, the Board denied ratings in excess of 10 percent for the bilateral knee disabilities.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the issues be remanded to the Board, which was granted in a December 2009 Order.  

The Board remanded the bilateral knee issues in April 2010.  

In August 2016, the Board noted that that the Veteran had previously submitted a formal TDIU claim, and that entitlement to a TDIU was part of any increased rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board therefore amended the issues on appeal to include entitlement to a TDIU and remanded all three issues for further development.  The AOJ was instructed to schedule the Veteran for a VA examination to determine the current severity of the current bilateral knee disabilities.  The Veteran had such an examination in October 2016 and the examination report is associated with the claims file.  The Board therefore finds there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Bilateral knee disabilities

The Veteran contends that his knee disabilities are worse than currently rated.  He asserts that the pain and discomfort in his knees affects his "way of life" and "ability to go about a normal lifestyle."  He states that his knees prevent him from long walks, driving, good nights rest, and having pain-free days.  The Veteran estimates that his knee pain regularly ranks a 6 on a scale of 1-10, and that medication does not help much.  See the September 2007 VA Form 9, July 2008 statement, November 2014 statement.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263 set forth the relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, and provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  Id.

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  Id. 

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  Id.

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 Note 1.

In this case, the Veteran's knees are rated under Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the hyphenated diagnostic code indicates that arthritis due to trauma (Diagnostic Code 5010) is rated under the criteria for limitation of leg flexion (Diagnostic Code 5260).

After careful review, the Board finds that for the increased rating period, the record does not demonstrate the requisite manifestations for ratings in excess of 10 percent for the right and left knee disabilities under Diagnostic Codes 5010-5260.  For a 20 percent rating, there must be evidence that flexion is limited to 30 degrees.  Here, the evidence shows that for the entire period of the appeal, flexion is limited to no more than 90 degrees.  

VA treatment records dated in February 2006 indicate that the Veteran had an orthopedic consultation for a complaint of pain in the left knee.  On examination, he was noted to be morbidly obese and estimated his weight to be 350 pounds.  His knees were noted to be mirror images of each other with no swelling, redness, or effusion.  He had full extension and flexed to 125 degrees bilaterally.  X-rays were reviewed, which showed degenerative changes without interval chance since an October 2004 MRI that demonstrated a grade four chondromalacia of the patellofemoral articulation as well as a macerated medial meniscus and degenerative changes in the weight-bearing knee.  The Veteran was advised that arthroscopic surgery, as well as weight loss, would be helpful to his bilateral knee condition.

In an August 2006 VA examination, the Veteran reported worsening knee pain since his last examination in March 2003.  He rated the pain as a 10 (on a scale of 1-10), and indicated that he could not do any prolonged walking or standing, had trouble going up and down stairs, and the knee pain interfered with sleep and sex.  His knees did not interfere with his occupation because he worked at a computer.  Upon examination, there was bilateral patellar tenderness to palpation and no instability in either knee.  Flexion was to 100 degrees in the right knee and to 110 degrees in the left knee, and both had zero degrees of extension.  There was no additional loss of range of motion with repetition due to pain, fatigue, weakness, or incoordination in either knee.  There was also no additional limitation during flare-ups.

The Veteran's spouse, T.H., submitted a statement in June 2008 indicating that the Veteran's bilateral knee pain prevented him from driving for long periods or doing a lot of walking.  The knee pain also impacted their sex life because of pain and because of the medication.  His knee pain caused the Veteran to put on weight and become depressed.

The Veteran's brother, L.H., submitted a statement in November 2008 indicating that the Veteran did not do anything that required much walking or movement, such as basketball, in some years.  The Veteran also not sit in one position for too long.  

In November 2008, the Veteran testified in a Board hearing that he had bilateral knee braces to help with instability.  He indicated that his left knee had recently given out and he had fallen.  He was given a cane.  The Veteran stated that he had trouble getting up after prolonged standing, could not fully bend or straighten his knees, and had trouble driving and walking.

Private treatment records indicate that in May 2009, the Veteran was seen by a sports medicine doctor for bilateral knee pain (and lumbar spine pain).  Passive range of motion was full bilaterally and "forced flexion and extension provoke the knees."  Both knees were tender over the medial compartments and there was considerable patellofemoral pain and apprehension on the left side.  Weight-bearing frontal, lateral, and sunrise projections of the knees showed pronounced medial compartment narrowing in each knee, worse on the left than the right, but relatively little arthritic change in the lateral or patellofemoral compartments of the knees.

VA treatment notes indicate that the Veteran had acupuncture for bilateral knee pain in November 2009.  

In August 2010, he reported falling several times due to his knees, which he reported hurt his back.

Private treatment records from Martin Knee and Sports Medicine dated in February 2011 indicate that the Veteran complained of bilateral knee pain, right greater than left, ongoing for years.  His symptoms included stiffness, popping, grating, and grinding, and using a cane to ambulate.  Range of motion was from -10 degrees to 90 degrees bilaterally, and 1+ effusion bilaterally.  X-rays showed bilateral osteoarthritis.  He was given a series of three hyaluronic injections into the bilateral knees.  

In December 2011, the Veteran had a VA initial assessment for pain management.  He reported that he had chronic pain in his bilateral knees for some years, but that it got noticeably worse about 5 years ago.  He indicated that he was working full-time and his job sometimes required him to do lifting and stocking, which was painful.

The Veteran's spouse submitted another statement in November 2014.  She stated that she had been married to the Veteran for 13 years and that he had knee problems for as long as she had known him.  In recent years, the Veteran's knee problems had grown worse, to the point where he could not walk more than one block, could not mow the lawn, and regularly used a cane and knee braces for stability.

The Veteran had another VA knees examination in November 2014.  He reported having decreased comfort bilaterally.  He also indicated that in September 2014, he had a left CVA (stroke) with right-sided weakness.  The examiner indicated that he was unable to test the Veteran's range of motion in either knee due to the stroke.  Stability testing showed no joint instability in either knee.

A December 2015 VA treatment record indicates that the Veteran was being seen for ongoing therapy after his CVA, but that he was being seen that day for worsening bilateral knee pain with the left more symptomatic.  He had three surgeries on his left knee and two on his right.  He reported that the pain was weight-bearing related, with popping, locking, limb instability, and fall events.  X-rays showed no effusion in either knee.  The right knee was "nearly normal" with only slight narrowing of the medial joint compartment.  The left knee showed significant narrowing of the medial joint compartment.  

The Veteran had a third VA knees examination in October 2016.  He reported having an increase in bilateral knee pain, right greater than left.  He also reported having flare-ups of daily pain and aching without loss of range of motion, as well as occasional swelling.  Upon examination, both knees had flexion to 105 degrees and extension to zero degrees, with pain on weight-bearing and objective evidence of localized tenderness or pain on palpation.  The examiner noted that the range of motion itself did not contribute to functional loss in either knee.  Passive and active ranges of motion were equal.  After repetitive use testing with at least three repetitions, there was no additional functional loss or range of motion in either knee.  The examiner indicated that the examination results were neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time, and that he was unable to say without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability during a flare-up.  Muscle strength was 2/5 in the right knee (active movement with gravity elimination) and 5/5 in the left knee (normal strength).  Joint stability tests revealed no instability in either knee.  There was also no history of recurrent subluxation in either knee.  The Veteran used bilateral knee braces and a crutch.  

VA treatment records indicate that in October 2016, the Veteran was provided with a manual wheelchair to use when his back and knees prevented him from walking.  In November 2016, during continued physical therapy for his CVA, the Veteran reported bilateral knee pain "along the insides."  In December 2016, the Veteran was discharged from physical therapy for his CVA and bilateral knee pain.

The Board finds that the Veteran's bilateral knee disabilities have been manifested by pain, pain on palpation, and flexion limited to no more than 90 degrees.  Such limitation of flexion warrants 10 percent disability ratings for the right and left knee disabilities under Diagnostic Code 5010-5260.  At no point during the period of appeal has the Veteran been found to have flexion limited to 30 degrees to warrant a 20 percent rating under Diagnostic Code 5010-5260.  

The Board has considered whether higher disability ratings are warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  However, the 10 percent ratings for the knee disabilities under Diagnostic Code 5010-5260 contemplate the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Additionally, VA examiners specifically performed repetitive testing.  The August 2006 VA examiner found that there was no additional loss of range of motion with repetition due to pain, fatigue, weakness, or incoordination in either knee.  There was also no additional limitation during flare-ups.  The October 2016 VA examiner found that after repetitive use testing with at least three repetitions, there was no additional functional loss or range of motion in either knee.  Accordingly, consideration of other factors of functional limitation does not support the grant of a higher rating than the 10 percent ratings already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased rating may be assigned under other diagnostic codes for this period of the appeal, and finds that the Veteran clearly does not have ankylosis to warrant a separate rating under Diagnostic Code 5256 (ankylosis), and there is no evidence of dislocated cartilage with frequent episodes of locking and effusion, malunion of the tibia and fibula, or genu recurvatum to warrant separate ratings under Diagnostic Codes 5258 (dislocated cartilage), 5262 (malunion of the tibia and fibula), or 5263 (genu recurvatum).  The Board acknowledges that one private treatment record dated in February 2011 indicates that the Veteran's extension was limited to 10 degrees; however, as the sole finding of any limitation of extension in more than 11 years of medical evidence, the Board does not find that a separate rating for limitation of extension is warranted under Diagnostic Code 5261.

However, for the entire period of appeal, the bilateral knee disabilities have manifested by slight instability to warrant separate 10 percent ratings under Diagnostic Code 5257.  Although VA examiners in August 2006, November 2014, and October 2016 did not make any objective findings of instability, the Veteran has worn bilateral knee braces to help with stability for the entire period of appeal, and he has consistently asserted that he has fallen or had near-falls due to his knees giving out.  Affording the Veteran the benefit of the doubt, separate 10 percent ratings for slight instability are warranted.

In addition, separate 10 percent ratings under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage are also warranted for the entire period of appeal.  It is undisputed that the Veteran underwent bilateral meniscectomies prior to the period of appeal, and that he has continued to experience bilateral knee symptoms since that time.  Although separate ratings under 5259 and 5260 can constitute impermissible pyramiding, the Board finds that in this case separate ratings under Diagnostic Code 5259 are not precluded.  See Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (November 29, 2017).  Under Diagnostic Code 5010-5260, the Veteran is compensated for limitation of leg flexion.  The Board finds that separate ratings under Diagnostic Code 5259 for the bilateral knee disabilities is warranted for the Veteran's other reported symptoms, including stiffness, popping, and occasional swelling.

In sum, the preponderance of the evidence is against the award of ratings in excess of 10 percent for the Veteran's bilateral knee disabilities for the entire period of appeal under Diagnostic Code 5010-5260.  As a preponderance of the evidence is against the award of increased evaluations, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  However, separate 10 percent ratings for the bilateral knee disabilities under Diagnostic Codes 5257 and 5259 are warranted for the entire period of appeal.




REMAND

The Veteran asserts that he is unable to work due to his service-connected disabilities, including his bilateral knees, skin condition, and adjustment disorder.  See the December 2014 TDIU application.  

Records from the Veteran's most recent employer indicate that he stopped working in September 2014 and was put on a medical leave of absence.  The Board notes that the Veteran suffered a stroke in September 2014.  Nevertheless, the Veteran has not been afforded a TDIU examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities, particularly in light of the award of four additional ratings for the bilateral knee disabilities granted herein.

Updated treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.   Implement the grants of the four separate 10 percent disability ratings for the bilateral knee disabilities.

2.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any relevant non-VA treatment records not already associated with the claims file.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

3.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from January 2017 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

4.  After any records requested above are obtained, schedule the Veteran for an appropriate VA examination to ascertain if the aggregate effect of his service-connected disabilities precludes him from securing and maintaining substantially gainful employment in light of his education and work history.  

The claims folder should be made available to the examiner prior to the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale should be given for all opinions and conclusions expressed.

5.  After completing the above development, readjudicate the claim.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Jonathon Foglia, Attorney at Law



Department of Veterans Affairs


